DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .					   Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 and 11 are objected to because of the following informalities:
Claim 1 line 4 recites “first biological information” should read --a first biological information--
Claim 1 line 16 recites “second biological information” should read --a second biological information-- 
Claim 11 line 16 recites “first biological information” should read --a first biological information--
Claim 11 line 2 recites “second biological information” should read --a second biological information--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2 and 5-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Regarding claim 1, 2 and 5-12 the terms “biological information” is not properly described in the specification. The specification as filed provides adequate written description for the first and second biological information including a blood pressure value including a systolic blood pressure and/or diastolic blood pressure (See specification as originally filed, page 10, lines 1-10) but does not provide adequate written description for all forms of biological information (i.e., heart rate, blood glucose levels, respiration rate, etc.) that may be collected from a subject. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et
al. (CN104997498A; hereinafter known as “Zhang”) in view of Ferber (US20160242700A1; hereinafter known as “Ferber”).	Regarding claim 1, Zhang teaches an information processing apparatus (See Zhang lines 217-226) the apparatus being configured to: determine whether or not first biological information of a measurement subject (See Zhang lines 277-280 “early blood pressure value”) meets a first condition (See Zhang lines 42-44 “blood pressure threshold” and lines 304-312); the first biological information being measured in a first period (See Zhang lines 277-280 “early blood pressure value”, see lines 58-61 for a “preset period”); determine, when the first biological information (See Zhang lines 277-280 “early blood pressure value”, has preset time period therefore is able to tell time period) meets the first condition ( See Zhang lines 42-44 “blood pressure threshold” and lines 304-312) with respect to the measurement subject, exceeds a first value (See Zhang lines 105-107 and 293-296 and 304-312, “first value“ equivalent to “early blood pressure threshold or the afternoon blood pressure threshold’'); whether or not a number of times the first biological information meets with respect to the measurement subject exceeds a first value (See Zhang lines 105-107 and 293-296 and 304-312, “first value“ equivalent to “early blood pressure threshold or the afternoon blood pressure threshold’'); determine whether or not second biological information of the measurement subject (See Zhang lines 277-280 “afternoon or late blood pressure value”) meets a second condition (See Zhang lines 42-44 “blood pressure threshold” and lines 304-312); the second biological information being measured in a second period which is different from the first period (See Zhang lines 277-280 “afternoon or late blood pressure value”, see lines 58-61 for a “preset period”); determine when the second biological information (See Zhang lines 277-280 “afternoon or late blood pressure value”, has preset time period therefore is able to tell time period) meets a second condition(See Zhang lines 42-44 “blood pressure threshold” and lines 304-312); whether or not a number of times, by which the second biological information with respect to the measurement subject exceeds a second value (See Zhang 105-107 for comparison and see Zhang lines 293-296 and 304-312, “second value” equivalent to “afternoon blood pressure threshold or the late blood pressure threshold”).
 	Zhang is silent to selecting a first message when the first value is not exceeded and selecting a second message when the first value is exceeded; selecting a third message when the second value is not exceeded; and selecting a fourth message when the second value is exceeded. 
	Ferber which teaches a system for non-invasive blood pressure measurements comprising a blood pressure calculation system that includes a communication module configured to provide a message to a user (See Ferber abstract), wherein the message is based on message rules that include threshold values or conditions that when exceeded and/or satisfied, trigger a message or alert (See Ferber [0255]-[0257], wherein the message is based on message rules that include threshold values or conditions that when exceeded and/or satisfied, trigger a message or alert). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Zhang with various messages to the user when certain thresholds are exceeded and/or satisfied (i.e., not-exceeded) like taught by Ferber, including a first message when the first value is not exceeded, and a second message when the first value is exceeding, a third message when the second value is not exceeded and a fourth message when the second value is exceeded in order to inform the user of different courses of action based on the value of the biological data.
	Regarding Claim 2, Ferber further teaches wherein the first to fourth messages include different messages (See Ferber [0255]-[0257]; wherein it is clear that the system generates different messages based on the measured values exceeding and or satisfying the threshold values or conditions). 
	Regarding Claim 5, Zhang teaches wherein the apparatus is configured to determine, when biological information of the measurement subject is received (See Zhang lines 282-287), whether the biological information is the first biological information or the second biological information (See Zhang 287-298).
	Regarding Claim 6, Zhang in view of Ferber teaches determine whether or not the first biological information (See Zhang lines 277-280 “early blood pressure value”, see 105-107 system provides comparison to threshold) meets a third condition (See Zhang lines 42-44 “blood pressure threshold” and lines 304-312) determine when the first biological information (See Zhang lines 277-280 “blood pressure value”, see lines 58-61 for a “preset period”, capable of determining time of when blood pressure taken) meets a third condition(See Zhang lines 42-44 “blood pressure threshold” and lines 304-312), whether or not the first biological information meets the first condition (See Zhang lines 42-44 “blood pressure threshold” and lines 304-312), select a fifth message (See Ferber [0256]-[0257]) when first biological information fails to meet the third condition (See Zhang lines 277-280 “early blood pressure value”, see 105-107 system provides comparison to threshold and see Zhang lines 42-44 “blood pressure threshold” and lines 304-312 ). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Zhang with selecting a fifth message like taught by Ferber to inform the user of different courses of action based on the value of the biological data.
	Regarding Claim 7, Zhang as modified by Ferber further teaches wherein the apparatus is configured to cause a device, which supplies the first biological information or the second biological information (See Zhang lines 277-280 “early blood pressure value” and See Zhang lines 277-280 “afternoon or late blood pressure value”), to display the selected 20message (See Ferber [0256-0257] and see Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Zhang as modified by Ferber with the operation of displaying the selected message like Ferber to provide a visual.
Regarding Claim 9, Zhang teaches wherein the first period is a daytime period, and the second period is a nighttime period (See Zhang lines 58-62).
	Regarding Claim 10, Zhang teaches a storage unit configured to store the first biological information and the second biological information (See Zhang lines 145-147).
Regarding Claim 11, Zhang teaches an information processing method which is executed by an apparatus (See Zhang lines 217-226) configured to process a blood pressure value measured by a blood pressure measuring unit (See Zhang lines 39-40), the method comprising: determining whether or not first biological information of a measurement subject (See Zhang lines 277-280 “early blood pressure value”), meet a first condition (See Zhang lines 42-44 “blood pressure threshold” and lines 304-312) ; the first biological information being measured in a first period (See Zhang lines 277-280 “early blood pressure value”, see lines 58-61 for a “preset period”); determining, when the first biological information ( see lines 277-280 “early blood pressure value” system presets determines when information taken) meets a first condition (See Zhang lines 42-44 “blood pressure threshold” and lines 304-312);whether or not a number of times the first biological information with respect to the measurement subject, exceeds a first value (See Zhang lines 293-296 and 304-312, “threshold” equivalent to first value, see lines 105-107 the comparison between threshold); determining whether or not second biological information of the measurement subject (See Zhang lines 277-280 “afternoon or late blood pressure value”, see lines 105-107 the comparison between threshold) meets a second See Zhang lines 42-44 “blood pressure threshold” and lines 304-312); the second biological information being measured in a second period which is different from the first period (See Zhang lines 277-280 “afternoon or late blood pressure value”, see lines 58-61 for a “preset period”); determining, when the second biological information meets a second condition (See Zhang lines 42-44 “blood pressure threshold” and lines 304-312) whether or not a number of times (See Zhang lines 277-280 “afternoon or late blood pressure value”, see lines 105-107 the comparison between threshold), by which the second biological information meets a second condition (See Zhang lines 42-44 “blood pressure threshold” and lines 304-312) with respect to the measurement subject, exceeds a second value (See Zhang lines 293-296 and 304-312, “threshold” equivalent to second value).
Zhang is silent to selecting a first message when the first value is not exceeded; selecting a second message when the first value is exceeded; selecting a third message when the second value is not exceeded; selecting a fourth message when the second value is not exceeded. 
Ferber which teaches a system for non-invasive blood pressure measurements comprising a blood pressure calculation system that includes a communication module configured to provide a message to a user (See Ferber abstract), wherein the message is based on message rules that include threshold values or conditions that when exceeded and/or satisfied, trigger a message or alert (See Ferber [0255]-[0257], wherein the message is based on message rules that include threshold values or conditions that when exceeded and/or satisfied, trigger a message or alert). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Zhang with various messages to the user when certain thresholds are exceeded and/or satisfied (i.e., not-exceeded) like taught by Ferber, including a first message when the first value is not exceeded, and a second message when the first value is exceeding, a third message when . 
	Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ferber, as applied to claim 1 above, in view of Stergiou et. al. (“Self-Monitoring of Blood Pressure at Home”).	Regarding Claim 3, Zhang teaches the first biological information (See Zhang lines 277-280 “early blood pressure value”); the blood pressure being measured (See Zhang lines 101-103) at one or more opportunities in each of the five days (See Zhang lines 119-121), and the second biological information (See Zhang lines 277-280 “afternoon or late blood pressure value”). Zhang in view of Ferber is silent to include an average value of blood pressure values in at least five days in one week and to include an average value of blood pressures measured at least at one opportunity in one week. Stergiou teaches include an average value of blood pressure values in at least five days in one week (See Stergiou page 2 section “Analysis of blood pressure data”, HBP recordings were averaged to give single number) and an average value of blood pressures measured at least at one opportunity in one week (See Stergiou page 2 section “Analysis of blood pressure data”, para 2 the averages of daytime, nighttime, and 24h ABP were calculated). It would have been obvious to one of ordinary skill in the art before effective filing data to provide Zhang in view of Ferber with an average value of blood pressure in at least five days in one week and average value of blood pressures measured at least at one opportunity in one week like taught by Stergiou to provide statistical analysis for measured blood pressure and a criterion for evaluation (See Stergiou page 2 section “Analysis of blood pressure data”).
	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ferber, as applied in claim 1, in view of Shimamoto et al. (“ The Japanese Society of Hypertension Guidelines for the Management of Hypertension (JSH 2014); hereinafter known as “Shimamoto”).	Regarding claim 4, Zhang teaches determining as to whether or not to meet the first condition (See Zhang lines 42-44 “blood pressure threshold” and lines 304-312); determining whether or not a blood pressure value included in the first biological information is a third value or more, blood pressure value included in the first biological information is a fourth value or more (See Zhang lines 105-107 and 293-296 and 304-312, “third value or more“ equivalent to “early blood pressure threshold or the afternoon blood pressure threshold”); and determining whether or not to meet the second condition (See Zhang lines 42-44 “blood pressure threshold” and lines 304-312) includes at least determining whether or not a blood pressure value included in the second biological information is a fifth value or more, or whether or not a blood pressure value included in the second biological information is a sixth value or more (See Zhang lines 293-296 and 304-312, “fifth value or more” “sixth value or more” equivalent to “afternoon blood pressure threshold or the late blood pressure threshold”). 
Zhang in view of Ferber is silent determining a systolic blood pressure value; determining a diastolic blood pressure value. Shimamoto teaches determining a systolic blood pressure value (See Shimamoto Table 2-6 Criteria for hypertension in different methods, having a home systolic blood pressure of greater than or equal to 135, and a diastolic blood pressure greater than or equal to 85); determining a diastolic blood pressure value (See Shimamoto Table 2-5 labeled normal blood pressure, systolic blood pressure 120-129 and a diastolic blood pressure 80-84). It would have been obvious to one of ordinary skill in the art to See Shimamoto Page 17 subsection classification of blood pressure levels paragraph 2) and to provide the diagnosis of hypertension (See Shimamoto page 18 paragraph 2).
Claim 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ferber, as applied in claim 1, in view of Park (US20160029970A1; hereinafter known as “Park”).
	Regarding Claim 8, Zhang in view of Ferber teaches each of the first message, second message, third and fourth message (See Ferber [0256-0257]) but is silent to include at least a message which recommends a consultation to a medical institution, and includes at least a message which recommends a consultation to a medical specialist, or a lifestyle-related disease certified physician. Park teaches displaying a message that includes at least a message which recommends a consultation to a medical institution and includes at least a message which recommends a consultation to a medical specialist, or a lifestyle-related disease certified physician (See Park 8A). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Zhang in view of Ferber with a recommendation to consult with a medical institution, a consultation to a medical specialist, or a lifestyle-related disease certified physician the like taught by Park to determine the validity of biological information (See Park [0072]) and to determine the best course of action for the user.
	Regarding Claim 12, Zhang in view of Ferber are silent to a non- transitory computer readable medium storing a computer program for causing a processor as functioning as units included in the information processing apparatus. Park teaches a non-transitory computer See Park [0030]. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Zhang in view of Shimamoto with a non- transitory computer readable medium storing a computer program for causing a processor functioning as units included in the information processing apparatus like taught by Park to sort the data and perform a method of validity determination (See Park [0019]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/M.R.K./ Examiner, Art Unit 3791                                                                                                                                                                                                   

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791